DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “the second substrate is disposed between the transparent conductive layer and the reflective layer.” However, Claim 12 depends upon claim 8 which requires that “the reflective layer is disposed between the second substrate and the transparent conductive layer.” As such, it is unclear how the second substrate can be disposed between the transparent conductive layer and the reflective layer, and, at the same time, the reflective layer can be between the second substrate and the transparent conductive layer. Such a feature is contradictory, and it is unclear whether the claim is intended to require an additional element. For the purposes of examination, any structure meeting the limitations of claim 8 will be interpreted as reading on claim 12 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. (U.S. Patent No. 8,400,704) in view of Zhang (U.S. Patent No. 8,767,145).
Regarding claim 8, McCabe teaches a driving auxiliary apparatus installed in a transport vehicle, the driving auxiliary apparatus comprising:
a rear-view mirror, comprising:
a first substrate (22, 222, 522, 622, 722, 822, 922, 1022, etc.) (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25);
a second substrate (24, 224, 524, 624, 724, 824, 924, 1024, etc.) opposite to the first substrate (22, 222, 522, 622, 722, 822, 922, 1022, etc.) (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25);

a light-transmitting electrode (26, 226, 526, 626, 726, 826, 926, 1026, etc.) disposed between the first substrate (22, 222, 522, 622, 722, 822, 922, 1022, etc.) and the electrochromic material layer (40, 240, 540, 640, 740, 840, 940, 1040, etc.) (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25);
a reflective layer (34, 234, 534, 634, 734, 834, 934, 1034, etc.), wherein the electrochromic material layer (40, 240, 540, 640, 740, 840, 940, 1040, etc.) is disposed between the first substrate (22, 222, 522, 622, 722, 822, 922, 1022, etc.) and the reflective layer (34, 234, 534, 634, 734, 834, 934, 1034, etc.) (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; C. 13, L. 20-33; See also descriptions of embodiments of Figs. 11-17 in C. 22-25); and
a transparent conductive layer (36, 236, 536, 636, 736, 836, 936, 1036, etc.) disposed between the electrochromic material layer (40, 240, 540, 640, 740, 840, 940, 1040, etc.) and the reflective layer (34, 234, 534, 634, 734, 834, 934, 1034, etc.), wherein the reflective layer (34, 234, 534, 634, 734, 834, 934, 1034, etc.) is disposed between the second substrate (24, 224, 524, 624, 724, 824, 924, 1024, etc.) and the transparent conductive layer (36, 236, 536, 636, 736, 836, 936, 1036, etc.) (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; C. 12, L. 60 – C. 13, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25); and
a display (218, 518, 618, 718, 818, 918, 1018, etc.) disposed adjacent to the rear-view mirror and located at a surface of the second substrate distant from the first substrate (See e.g. Figs. 3, 8, and 10-17; C. 15, L. 65 – C. 17, L. 54; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).

However, Zhang teaches a display system comprising : a rear-view mirror (Fig.5A & 12B: “view switch panel 10”, Col.16, line 38; “the view switch panel may tum front surface of the system into a mirror-like surface”, Col.1, lines 63-65) comprising a first substrate (Fig.5A: “transparent substrate 11”, Col.4, lines 61-62), a second substrate (Fig.5A: “transparent substrate 12”, Col.4, lines 61-62); and a display (Fig.5A & 12B: “display 40”, Col.16, line 39) disposed adjacent (Fig.5A & 12B) to the rear-view mirror (Fig.5A & 12B: “view switch panel 10”) and located at a surface of the second substrate (Fig.5A: surface of the “transparent substrate 12”) distant from the first substrate (Fig.5A: “transparent substrate 11”), and fully covering (see Fig.5) the whole surface of the second substrate (Fig.5A: whole surface of the “transparent substrate 12”) distant (see Fig.5A) from the first substrate (Fig.5A: “transparent substrate 11”) (See e.g. Fig. 5A and 12A-12C; C. 15, L. 64 – C. 17, L. 8).
Zhang teaches this display covering the whole surface of the second substrate “for displaying a broad view” and to make the driving auxiliary apparatus “work like mirror for rear view in daylight and display images captured by digital camera onboard automobile for rear view at night or in low light environments such as twilight, vision impaired weathers at day time including fog, cloudy, raining and snowing” (C. 15, L. 64 – C. 17, L. 8).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the driving auxiliary apparatus of McCabe such that the display covers the whole surface of the second substrate as taught by Zhang, “for displaying a broad view” (C. 15, L. 64 – C. 17, L. 8) and since it would advantageously “make the driving auxiliary apparatus work like a mirror for rear view in daylight and display images captured by digital camera onboard automobile for rear view at night or in low light environments such as twilight, vision impaired weathers at day time including fog, cloudy, raining and snowing,” as in Zhang (C. 15, L. 64 – C. 17, L. 8).
Regarding claim 9, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above. 
McCabe further teaches that the first substrate (22, 222, 522, 622, 722, 822, 922, 1022, etc.) has a surface distant from the second substrate, an external light enters the rear-view mirror from the surface, the rear-view mirror reflects the external light such that the external light exits the rear-view mirror from the surface, the display is used to emit an image light, and the image light exits the rear-view mirror from the surface after passing through the rear-view mirror (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25), wherein a reflectance of the rear-view mirror to the external light is greater than 40% (See e.g. Figs. 3, 8, and 10-17; C. 3, L. 47-56; C. 6, L. 61 – C. 7, L. 33), and a transmittance of the rear-view mirror to the image light is greater than 15% (See e.g. Figs. 3, 8, and 10-17; C. 3, L. 47-56; C. 6, L. 61 – C. 7, L. 33).
Additionally, McCabe teaches increasing the reflectance and transmittance “to optimize transmission of a particular spectral band or range of light wavelengths at least primarily emitted by the display element” (C. 3, L. 47-56) and “for providing enhanced transmissivity through the mirror element for a particular spectral band or range of wavelengths, in order to match the transmissivity of the mirror element to the spectral band of emission of light from the display element” (C. 6, L. 61 – C. 7, L. 33).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the driving auxiliary apparatus of McCabe to have reflectance greater than 40% and transmittance greater than 15% “to optimize transmission of a particular spectral band or range of light wavelengths at least primarily emitted by the display element” and “for providing enhanced transmissivity through the mirror element for a particular spectral band or range of wavelengths, in order to match the transmissivity of the mirror element to the spectral band of emission of light from the display element,” as in McCabe (C. 3, L. 47-56; C. 6, L. 61 – C. 7, L. 33), and it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 10, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that the rear-view mirror further comprises an auxiliary reflective layer (32, 232, 532, 632, 732, 734a, 832, 834a, 932, 934a, 1032, 1034a) disposed between the reflective layer and the second substrate (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; C. 13, L. 44 – C. 14, L. 15; C. 19, L. 62 – C. 20, L. 62; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 11, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 10, as above.
McCabe further teaches that the auxiliary reflective layer (32, 232, 532, 632, 732, 734a, 832, 834a, 932, 934a, 1032, 1034a ) contains at least one material selected from the group consisting of chromium, titanium, aluminum, molybdenum, and silver or an alloy thereof, or contains silicon dioxide or a transparent conductive material (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; C. 13, L. 44 – C. 14, L. 15; C. 19, L. 62 – C. 20, L. 62; See also descriptions of embodiments of Figs. 11-17 in C. 22-25: McCabe discloses that the required layers are silver or ITO).
Regarding claim 12, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that the second substrate is disposed between the transparent conductive layer and the reflective layer (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; C. 12, L. 60 – C. 13, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 13, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.

Regarding claim 14, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that the transparent conductive layer contains at least one material selected from the group consisting of indium tin oxide and fluorine-doped tin oxide (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; C. 12, L. 60 – C. 13, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 15, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that wherein the reflective layer (34, 234, 534, 634, 734, 834, 934, 1034, etc.) fully covers the side of the second substrate distant from the first substrate and the display is attached to a side of the reflective layer distant from the second substrate (See e.g. Figs. 3, 8, and 10-17; C. 15, L. 65 – C. 17, L. 54; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 16, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that the first substrate and the second substrate are transparent substrates, and a material of the first substrate and the second substrate comprises glass, plastic, or quartz (See e.g. Figs. 3, 8, and 10-17; C. 10, L. 32 – C. 12, L. 19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 17, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.

Regarding claim 18, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that the electrochromic material layer is made of organic material or inorganic material (See e.g. Figs. 3, 8, and 10-17; C. 11, L. 47 – C. 12, L. 19 discloses electrochromic media meeting the required organic or inorganic material; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 19, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches a seal (41, 541, 641, 741, 841, 941, 1041, etc.) located between the first substrate and the second substrate, and surrounding the electrochromic material layer (See e.g. Figs. 3, 8, and 10-17; C. 12, L. 15-19; See also descriptions of embodiments of Figs. 11-17 in C. 22-25).
Regarding claim 20, McCabe in view of Zhang teaches the driving auxiliary apparatus of claim 8, as above.
McCabe further teaches that the display (218, 518, 618, 718, 818, 918, 1018, etc.) comprises a liquid crystal display or an organic light-emitting diode display (See e.g. Figs. 3, 8, and 10-17; C. 16, L. 52 – C. 17, L. 5).
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 06/22/2020, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896